
	
		I
		112th CONGRESS
		1st Session
		H. R. 1826
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Bilirakis (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 38, United States Code, to reinstate
		  criminal penalties for persons charging veterans unauthorized
		  fees.
	
	
		1.Reinstatement of penalties
			 for charging veterans unauthorized fees
			(a)In
			 generalSection 5905 of title
			 38, United States Code, is amended to read as follows:
				
					5905.Penalty for
				certain actsExcept as
				provided in section 5904 or 1984 of this title, whoever commits any of the
				following acts shall be fined as provided in title 18, or imprisoned for not
				more than one year, or both:
						(1)In connection with a proceeding before the
				Department, the act of soliciting, contracting for, charging, or receiving, or
				attempting to solicit, contract for, charge, or receive, any fee or
				compensation in connection for—
							(A)the provision of advice on how to file a
				claim for benefits under the laws administered by the Secretary; or
							(B)the preparation, presentation, or
				prosecution of such a claim before the date on which a notice of disagreement
				is filed in a proceeding on the claim.
							(2)The act of unlawfully withholding from any
				claimant or beneficiary any part of a benefit or claim under the laws
				administered by the Secretary that is allowed and due to the claimant or
				beneficiary.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to acts committed after the date of the
			 enactment of this Act.
			
